Hyman, C. J.
Harris Abrahams, having been indicted as an accessory before the. fact to the crime of arson, and having been sentenced to suffer the punishment prescribed by law for suoh offence, has appealed.
On trial, the jury rendered against him the verdict “guilty as accessory,” and the question is, whether he could be condemned as accessory before the fact, under such a verdict?
A person may be guilty of the crimes of accessory before and of accessory after the fact, but the crime of accessory before the fact is different from the crime of accessory after the fact, and the punishment for their offences are also different.
The accessory before the fact is subject to the same punishment as the principal offender. The accessory after the fact is subject only to fine and imprisonment, or both. The verdict “guilty as accessory,” is not an unambiguous response to tbo charge of guilt as accessory before the fact, for the v/ords of the verdict may as well apply to guilt as accessory after the fact, as to guilt as accessory before the fact, and the Judge in sentencing Abrahams, had to interpret the verdict, as the jury did not expressly find Abrahams guilty of the offence as charged, or as an acces-' sory before the fact; by supposition only could the Judge determine that the jury had found him guilty as accessory before the fact.
Let the sentence of the Judge and the verdict of the jury, as to Harris Abrahams, be set aside, and let the case be remanded to be proceeded with according to law against him.